Me. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the following opinion of the court:
It is a fundamental principle of the Mortgage Law, set forth in article 20 thereof, that “to record or enter instruments transferring or encumbering the ownership or possession of real property or property rights, the interest of the person conveying it, or in whose name the transfer or encumbrance is made, must be previously recorded. Registrars shall refuse to record said instruments as long as this requisite has not been complied with, being directly responsible for the damage they máy cause third parties bjr the violation of this provision.”
These provisions of the Mortgage Law cannot be held to have been repealed by sections 351 and 352 of the Political Code of this Island, as asserted by counsel for The People of Porto Eico, because while said sections provide that the registrar shall record the certificates of purchase to which they' make reference, they do not contain any provision expressly repealing, or in contradiction* of, or in conflict with, the aforesaid article of the Mortgage Law, and consequently they must be construed to the effect that the registrar shall record the certificates of purchase issued by collectors, but *10subject to the provisions of the Mortgage Law which determine the cases and the manner in which such records are to be made. Articles 7 and '8 of the Political Code also provide that the Government of Porto Rico may acquire property for taxes, or the title to property of any kind for public use, but always in the cases and in the, manner prescribed by thq laws.
Nor can we, in support of the contention that the Registrar of Property of Ponce is obliged to record the certificates of purchase in question, apply section 4 of the law passed by the Legislative Assembly of this Island, approved March 1, 1902, in regard to appeals from decisions of registrars of property, providing that “registrars shall not suspend the inscription, record or cancellation of any instrument on account of defects susceptible of correction,” because this provision being an exact reproduction of section 2 of General Order No. 99 of April 30, 1900, we may correctly apply to the case the principle laid down by this Supreme Court in its opinion of August 1, 1900 (1 P. R. Rep., 314), in the appeal taken by Santiago Hermanos from the decision of the Registrar of Property of Ponce refusing to record a mortgage deed on account of a similar defect; that is to say, that the estate encumbered did not appear recorded either in favor of the debtor or of any other person. It was held in this case that the defects susceptible of correction referred to in section 2 of the said general .order, which should not thereafter be an obstacle to the inscription, record or cancellation of any instrument, were those contained in the instruments themselves presented to the registrar. This is borne out by the second paragraph of said section 2, which provides that registrars shall set forth in the record the defects contained in the instruments, but -should make no mention of those originating in other causes derived from the same register, such as the absence of a previous record of the estate encumbered or conveyed in favor of the person making the transfer, or placing *11the encumbrance thereon, which defect, although susceptible of correction, is an absolute bar to the inscription, as long as it is present, under the strictest liability of the registrars. The Supreme Court finds no cause to modify this principle in this case, because the same reasons wliich led it to render the decision in question are here present.
The decision of the registrar of property denying the record should be affirmed.
In view of the provisions of article 20 of the Mortgage Law and the opinion of this Supreme Court above cited, the memorandum decision entered by the Registrar of Property of Ponce at the foot of the certificates of purchase referred . to in this appeal, denying the record thereof, is affirmed, and it is ordered that the record of the case be returned to him, together with a certified copy of this opinion, for his information and for the information of’the other parties in interest, and for any other proper purposes.
Justices Hernández, Higueras, MacLeary and Wolf concurred.